PER CURIAM.
Granted. In Underwood v. Lane Memorial Hospital, 97-1997, at p. 5 (La.07/8/98), 714 So.2d 715, 718, we held that the use of the word “shall” in La. R.S. 13:5104(B) “indicates a legislative intent that a single political subdivision can be sued only in one of the two specified parishes and that no other exceptions are applicable.” The court of appeal therefore erred in applying La.Code Civ. P. art. 73 to this case. Accordingly, the judgment of the court of appeal is reversed, and the judgment of *482the trial court maintaining relator’s exception of improper venue is reinstated.